DETAILED ACTION
This is in response to the application filed on 9/3/2019 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 10, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Going Deeper with Embedded FPGA Platform for Convolutional Neural Network’ by Qiu et al., (hereinafter referred to as Qiu) in view of ‘Quantization and Training of Neural Networks for Efficient Integer-Arithmetic-Only Inference’ by Jacob et al., (hereinafter referred to as Jacob), further in view of ‘FILTER SHAPING FOR CONVOLUTIONAL NEURAL NETWORKS’ by Li et al., (hereinafter referred to as Li).

Referring to claim 1, Qiu discloses “A method of generating a neural network structure including one or more input layers each associated with one or more filters” (Fig. 3 generating a neural network and Fig. 4(b) layers and filters, section 2.1 FC layer, CONV layer, etc.), “the method comprising: determining, for an architecture of a device, a bit length of a set of registers of the device used to perform arithmetic operations” (section 5.1 and section 5.2 with Table 3 different bit widths); “determining a first integer representation for the one or more input layers and a second integer representation
for the one or more filters” (section 5.1 and section 5.2 with Table 3 different bit widths, 8 bits for CONV, 4 bits for FC); “generating” “the one or more input layers and the one or more filters,” “such that an output value generated by combining elements of an input layer as maximum values of the first integer representation with elements of a corresponding filter as maximum values of the second integer representation does not overflow the bit length of the registers; and generating the neural network structure with the determined” structure (section 5.1 bit width is known and avoiding data overflow by using a dynamic precision data quantization with a dynamic length for different layers).
	Qiu does not appear to explicitly disclose “the first integer representation associated with a first range of integer values and the second integer representation associated with a second range of integer values.”
However, Jacob discloses “determining a first integer representation for the one or more input layers and a second integer representation for the one or more filters, the first integer representation associated with a first range of integer values and the second integer representation associated with a second range of integer values” (sections 3 and 3.1 quantization with a clamping range).
Qiu and Jacob are analogous art because they are from the same field of endeavor, which is artificial intelligence, neural networks, and quantization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiu and Jacob before him or her, to modify the teachings of Qiu to include the teachings of Jacob so that integer representations of input layers and filters are associated with a range of integer values.
The motivation for doing so would have been to learn and incorporate a range of possible values in order to train and find appropriate ranges (as in sections 3 and 3.1 of Jacob).  Further, values in a fixed range are easier to quantize with high precision (as taught by Jacob at section 4.1.2).
	Neither Qiu nor Jacob appears to explicitly disclose “generating dimensionalities of the one or more input layers and the one or more filters, the dimensionalities determined such that an output value generated by combining elements of an input layer as maximum values of the first integer representation with elements of a corresponding filter as maximum values of the second integer representation does not overflow the bit length of the registers; and generating the neural network structure with the determined dimensionalities.”
	However, Li discloses “generating dimensionalities of the one or more input layers and the one or more filters” (section 6.1 and Figure 4 filter shapes learned).
Further, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Li with Qiu and Jacob so that a method includes “generating the neural network structure with the determined dimensionalities.”
Qiu, Jacob, and Li are analogous art because they are from the same field of endeavor, which is neural networks and quantization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiu, Jacob, and Li before him or her, to modify the teachings of Qiu and Jacob to include the teachings of Li so that a neural network structure is generated with determined dimensionalities of layers and filters, in order to avoid data overflow.
The motivation for doing so would have been to learn custom filter shapes (as taught by Li in the last paragraph of section 6.1).  These custom filter shapes provided an increased accuracy on reduced data (as taught by Li in section 6.2).  Thus, less data can be handled while still improving on a traditional filter approach.
Therefore, it would have been obvious to combine Li with Qiu and Jacob to obtain the invention as specified in the instant claim.

	As per claim 2, Li discloses “ generating the dimensionalities comprises generating the one or more filters for a corresponding input layer as star-shaped filters” (section 6.1 and Figure 4, specifically the bottom-left filter shape).

	As per claim 3, Qiu discloses “receiving a set of input values corresponding to the elements of an input layer in the one or more input layers, and a set of weights corresponding to the elements of a filter in the one or more filters” (Fig. 3 and section 5.1 input images into layers and analyzing weights of each layer); “quantizing the set of input values by assigning each input value to a corresponding integer value” (Fig. 3 and section 5.1 data quantization); “quantizing the set of weights by assigning each weight to a corresponding integer value” (Fig. 3 and section 5.1 weight quantization); “and
combining the set of input values and the set of weights to generate a quantized output” (Figure 3 weight and data quantization configuration is output and section 5.1 the entire data quantization configuration is generated).
	As above, Qiu does not appear to explicitly disclose “quantizing the set of input values by assigning each input value to a corresponding integer value in the first integer representation” nor “quantizing the set of weights by assigning each weight to a corresponding integer value in the second integer representation.”
	However, Jacob discloses “quantizing the set of input values by assigning each input value to a corresponding integer value” (sections 3 and 3.1 quantization with a clamping range).
Qiu and Jacob are analogous art because they are from the same field of endeavor, which is artificial intelligence, neural networks, and quantization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiu and Jacob before him or her, to modify the teachings of Qiu to include the teachings of Jacob so that integer representations of input layers and filters are associated with a range of integer values.
The motivation for doing so would have been to learn and incorporate a range of possible values in order to train and find appropriate ranges (as in sections 3 and 3.1 of Jacob).  Further, values in a fixed range are easier to quantize with high precision (as taught by Jacob at section 4.1.2).
	As above, neither Qiu nor Jacob appears to explicitly disclose receiving “the generated dimensionalities.”
	However, Li discloses “the generated dimensionalities” (section 6.1 and Figure 4 filter shapes learned).  Further, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Li with Qiu and Jacob so that a method includes “receiving” “the determined dimensionalities.”
Qiu, Jacob, and Li are analogous art because they are from the same field of endeavor, which is neural networks and quantization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiu, Jacob, and Li before him or her, to modify the teachings of Qiu and Jacob to include the teachings of Li so that a neural network structure is generated with determined dimensionalities of layers and filters, in order to avoid data overflow.
The motivation for doing so would have been to learn custom filter shapes (as taught by Li in the last paragraph of section 6.1).  These custom filter shapes provided an increased accuracy on reduced data (as taught by Li in section 6.2).  Thus, less data can be handled while still improving on a traditional filter approach.
Therefore, it would have been obvious to combine Li with Qiu and Jacob to obtain the invention as specified in the instant claim.

	As per claim 7, Qiu discloses “the bit length of the set of registers are 8 bits, and the arithmetic operations are performed using 8-bit arithmetic” (section 5.1 and section 5.2 with Table 3, different bit widths).
	Also, Jacob discloses “the bit length of the set of registers are 8 bits, and the arithmetic operations are performed using 8-bit arithmetic” (1st bullet on page 2).

Referring to claim 8, claim 1 recites the corresponding limitations as that of claim 8.  Therefore, the rejection of claim 1 applies to claim 8. 
Further, Qiu discloses “A non-transitory computer-readable medium containing instructions for execution on a processor, the instructions comprising” the steps of claim 1 (section 6.1 processing system with processor and instructions).

Note, claim 9 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 9.

Note, claim 10 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 10.

Note, claim 14 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 14.

Referring to claim 15, claim 1 recites the corresponding limitations as that of claim 15.  Therefore, the rejection of claim 1 applies to claim 15. 
Further, Qiu discloses “A system comprising: a processor configured to execute instructions; a computer-readable medium containing instructions for execution on the processor, the instructions causing the processor to perform steps of” claim 1 (section 6.1 processing system with processor and instructions).

Note, claim 16 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 16.

Note, claim 17 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 17.

Note, claim 20 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 20.

Claims 5, 6, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Jacob, further in view of Li, as applied to claims  1 – 3, 7 – 10, 14 – 17, and 20 above, and further in view of Pescianschi, U.S. Patent Application 20160283842 (hereinafter referred to as Pescianschi).

As per claim 5, Qiu discloses “quantizing the set of input values comprises: obtaining a dataset including a plurality of data instances; propagating the plurality of data instances through the neural network structure to obtain input values at the input layer” (Figures 3, 4, and 5).
Jacob discloses “identifying a lower bound value and an upper bound value from the input values obtained at the input layer” (sections 3 and 3.1 quantization, clamping range).
Neither Qiu nor Jacob nor Li appears to explicitly disclose “dividing a range between the lower bound value and the upper bound value into a plurality of bins each assigned to a corresponding integer value in the first integer representation.”
However, Pescianschi discloses “dividing a range between the lower bound value and the upper bound value into a plurality of bins each assigned to a corresponding integer value in the first integer representation” ([0082] each of the plurality of input values may be received into a value range 138 divided into intervals or sub-divisions “d”).
Qiu, Jacob, Li, and Pescianschi are analogous art because they are from the same field of endeavor, which is neural networks and quantization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiu, Jacob, Li, and Pescianschi before him or her, to modify the teachings of Qiu, Jacob, and Li to include the teachings of Pescianschi so that the range of integer values is divided into bins.
The motivation for doing so would have been to improve performance.
Therefore, it would have been obvious to combine Pescianschi with Qiu, Jacob, and Li to obtain the invention as specified in the instant claim.

	As per claim 6, Qiu discloses “quantizing the set of weights comprises: identifying a lower bound value and an upper bound value from the set of weights” (section 5.1 weight quantization analyzes ranges of weights).
Neither Qiu nor Jacob nor Li appears to explicitly disclose “dividing a range between the lower bound value and the upper bound value into a plurality of bins each assigned to a corresponding integer value in the second integer representation.”
However, Pescianschi discloses “dividing a range between the lower bound value and the upper bound value into a plurality of bins each assigned to a corresponding integer value in the second integer representation” ([0082] each of the plurality of input values may be received into a value range 138 divided into intervals or sub-divisions “d” and each input value is received within a respective interval “d” and each corrective weight corresponds to one of such intervals).
Qiu, Jacob, Li, and Pescianschi are analogous art because they are from the same field of endeavor, which is neural networks and quantization.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Qiu, Jacob, Li, and Pescianschi before him or her, to modify the teachings of Qiu, Jacob, and Li to include the teachings of Pescianschi so that the range of integer values is divided into bins.
The motivation for doing so would have been to improve performance.
Therefore, it would have been obvious to combine Pescianschi with Qiu, Jacob, and Li to obtain the invention as specified in the instant claim.

Note, claim 12 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 12.

Note, claim 13 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 13.

Note, claim 19 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 19.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Applications 20220079472, 20210378554, 20200211154, 20200205697 and Patents 11179064 disclose quantizing and running in 8-bit integer precision instead of typical 32-bit floating-point precision.
	U.S. Patent Application 20200302299 discloses converting floating-point data to 8-bit data and dividing the range between minimum and maximum values of a weight or activation tensor into equally spaced intervals.
	U.S. Patent Application 20200247433 discloses neural networks with an input layer, hidden layers, and an output layer.
	U.S. Patent 10167800 discloses 16-bit integer arithmetic and 16-bit weights, but specifies that other bit sizes may be used.
WIPO Publications WO 2017214507 and WO 2015134900 are co-pending applications of Pescianschi above, with similar teachings.
Chinese Patent Application CN 112686384 A discloses neural networks being deployed in embedded systems and having adaptive bit width.
Chinese Patent Application CN 112488291 A discloses neural networks being deployed in embedded systems and having 8-bit width.
Chinese Patent Application CN 112463078 A discloses shortening the bit length of data in a neural network, which is good for an embedded device.
Chinese Patent Applications CN 112132261 A and CN 111507952 A disclose quantizing into 8-bit integers so that a neural network can be deployed on an embedded system.
Chinese Patent Application CN 110751265 A discloses quantizing into low bit integers so that a neural network can be deployed on an embedded system.
Australian Patent Application AU 2021101172 A4 discloses quantizing into 8-bit integers so that a neural network can be deployed on an embedded system.
‘A Neural Network Implementation on an Inexpensive Eight Bit Microcontroller’ by Cotton et al. discloses methods for using an 8 bit microcontroller to implement a neural network.
‘A Neural Network Implementation on Embedded Systems’ by Nicholas Jay Cotton discloses methods for using an embedded system to implement a neural network.
‘Moving Convolutional Neural Networks to Embedded Systems: the AlexNet and VGG-16 case’ by Alippi et al discloses methods for using an embedded system to implement a neural network.
‘SOFTWARE–HARDWARE CODESIGN FOR EFFICIENT NEURAL NETWORK
ACCELERATION’ by Guo discloses using an FPGA to implement a CNN with fewer bits to represent data.
‘PACT: PARAMETERIZED CLIPPING ACTIVATION FOR QUANTIZED NEURAL NETWORKS’ by Choi discloses quantizing activations to arbitrary bit precisions.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184